       Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 1 of 24




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

FAIR FIGHT ACTION, et al.,               )
                                         )
       Plaintiffs,                       )
                                         )
v.                                       )      Civil Action File
                                         )
BRAD RAFFENSPERGER, in his                      No. 1:18-cv-05391-SCJ
                                         )
official Capacity as Secretary of        )
State of Georgia, et al.,                )
                                         )
       Defendants.
                                         )

          BRIEF IN SUPPORT OF DEFENDANTS’ RENEWED
           MOTION FOR PARTIAL SUMMARY JUDGMENT

      After Defendants moved for summary judgment on the entirety of

Plaintiffs’ claims under Section 2 of the Voting Rights Act, Doc. No. [450], this

Court stayed its consideration of the issue in the light of the Supreme Court’s

then-pending decision in Brnovich, et al. v. Democratic National Committee,

et al., ___ U.S. ___, 141 S. Ct. 2321 (2021). Doc. No. [617] at 95.

      The Supreme Court has now issued its decision in Brnovich, and it

forecloses all of Plaintiffs’ Section 2 theories. The Brnovich majority made

clear that “equal openness [to voting] remains the touchstone” of a Section 2

claim, and Plaintiffs have not presented evidence that the election system in

Georgia is not equally open to participation by individuals of all races. This
       Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 2 of 24




requires judgment as a matter of law for Defendants on Count V of Plaintiffs’

Second Amended Complaint.1 Doc. No. [582] at ¶ 204.

             ARGUMENT AND CITATION TO AUTHORITY

      The Brnovich Court declined to announce a new “test to govern all VRA

§ 2 claims involving rules, like those at issue here, that specify the time, place,

or manner for casting ballots.” 141 S. Ct. at 2336. Instead, the Court began

with the text of § 2 and identified “certain guideposts,” id., that courts must

apply when considering a § 2 challenge to “generally applicable time, place, or

manner voting rules.” Id. at 2333. Brnovich requires Plaintiffs to identify a

“qualification or prerequisite to voting or standard, practice, or procedure” that

is actionable. 141 S. Ct. at 2336-37 (citing 52 U.S.C. § 10301). In other words,

Plaintiffs must identify a specific policy or set of policies and not rely on

amorphous claims about “mosaics” of disenfranchisement. Id. Only after the

challenged rule is identified does the Court proceed to consideration of the

totality of the circumstances under § 2(b) to determine “equal openness.” Id.

      Here, only a few of those policies and procedures remain. Plaintiffs’

Second Amended Complaint challenged a myriad of voting practices and



1 Even though Brnovich had not been decided when Plaintiffs filed their
various Complaints, it “must be given full retroactive effect.” Harper v. Va.
Dep’t of Tax’n, 509 U.S. 86, 96 (1993).

                                    -2-
       Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 3 of 24




procedures, and this Court decided that several of Plaintiffs claims “are no

longer in this case,” including those about (1) polling place locations and

closures; (2) the Help America Vote Act; (3) voting machines; (4) voter list

security; (5) voting technology as being susceptible to hacking; (6) absentee

ballot dating and notification issues; and (7) the provision of adequate

resources to polling places. Doc. No. [612] at 72. Consequently, what remains

are Plaintiffs’ challenges to training about in-person absentee ballot

cancellations, the HAVA Match program, and the accuracy of Georgia’s voter

lists.2 Doc. No. [617] at 94-95. Thus, the dispositive question now before the

Court is whether these remaining policies violate Section 2 of the Voting Rights

Act. When Brnovich’s guideposts are applied, it is evident that they do not,

and that Plaintiffs failed to meet their burden on summary judgment imposed

by Federal Rule of Civil Procedure 56. See Doc. No. [617] at 12-15.




2 In its summary judgment order, the Court dismissed on the merits Plaintiffs’
constitutional claims regarding voter list maintenance (Count I); training and
ballot rejection uniformity regarding provisional ballots (Counts I and III); and
accuracy of the voter registration list apart from HAVA Match (Counts II and
III). While the Court deferred addressing these issues under Section 2 at that
time, the reasoning behind their dismissal in the other counts applies equally
here. Accordingly, to the extent that such claims still exist, they should be
dismissed for the reasons previously stated in Defendants’ motions for
summary judgment as well as those stated herein.

                                   -3-
       Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 4 of 24




      1.       Brnovich’s Guideposts.

      Brnovich involved a vote-denial Section 2 challenge to two aspects of

Arizona law: (1) an anti-ballot-harvesting provision that limited who could

return absentee ballots for voters; and (2) a requirement that voters who vote

on Election Day do so from their assigned precinct. 141 S. Ct. at 2334. The

Court’s analysis began with the statutory text and led to the holding that the

“key requirement [of a Section 2 vote denial claim] is that the political process

leading to the nomination and election (here, the process of voting) must be

equally open to minority and non-minority groups alike.” 141 S. Ct. at 2337.

For purposes of Section 2, “equally open” looks to equal opportunity to

participate, but the “equal openness remains the touchstone.” Id. at 2338.

Equal openness under Section 2 is determined in light of the totality of the

circumstances, as Section 2(b) requires. Id. The Brnovich Court declined to

“compile       an   exhaustive   list,”    but   did   identify    “several   important

circumstances” which should be considered. Id.

      First, courts must consider the “size of the burden imposed by a

challenged voting rule.” Brnovich, 141 S. Ct. at 2338. Plaintiffs alleging

Section    2    claims   cannot satisfy their          burden     by   showing   “[m]ere

inconvenience,” as “every voting rule imposes a burden of some sort.” Id.




                                          -4-
       Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 5 of 24




      Second, the “degree to which a [challenged] voting rule departs from

what was standard practice when § 2 was amended in 1982 is a relevant

consideration.” Brnovich, 141 S. Ct. at 2338. The analysis must take into

account the Court’s “doubt that Congress intended to uproot facially neutral

time, place, and manner regulations that have a long pedigree or are in

widespread use in the United States.” Id. at 2339.

      Third, the “size of any disparities in a rule’s impact on members of

different racial or ethnic groups is also an important factor to consider.”

Brnovich, 141 S. Ct. at 2339. This consideration requires acknowledgement

that “even neutral regulations, no matter how crafted, may result in some

predicable disparities … but the mere fact there is some disparity in impact

does not necessarily mean that a system is not equally open or that it does not

give everyone an equal opportunity to vote.” Id. For this reason, a “meaningful

comparison is essential.” Id.

      In Brnovich, that meaningful comparison focused on racial disparities in

“absolute terms.” 141 S. Ct. at 2344-45. It considered the district court’s

findings of fact that “a little over 1%” of minority voters cast ballots outside of

their precinct, while the rate for non-minority voters was about 0.5%.” Id.

Contrary to the dissent’s analysis, the Brnovich majority did not highlight the

difference between 0.5% (white voters) and 1% (voters of color). Id. Instead,

                                    -5-
       Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 6 of 24




the majority looked to the numbers in the aggregate and concluded that the

policy “work[s] for 98% or more of voters to whom it applies—minority and non-

minority alike.”3 Id.

      Importantly, the Brnovich majority disagreed with the dissenters on this

weight of a finding of disparate impact: “The dissent … would rewrite the text

of § 2 and make it turn almost entirely on just one circumstance—disparate

impact. This is a radical project.” Id. at 2342. Thus, disparate impact is a

factor, but it is not dispositive.

      Fourth, the Brnovich Court instructed federal courts to “consider the

opportunities provided by a State’s entire system of voting when assessing the

burden imposed by a challenged provision.” Id. at 2339 (emphasis added). In

other words, “where a State provides multiple ways to vote,” any burden

imposed by one of those available methods “cannot be evaluated without also

taking into account the other available means.” Id. at 2339.




3 The Court also opined on how the “use of statistics [can be] highly
misleading.” Brnovich, 141 S. Ct. at 2345. For example, “if 99.9% of whites
had photo IDs, and 99.7% of blacks did, it could be said that blacks are three
times more likely as whites to lack qualifying ID (0.3 ÷ 0.1 = 3), but such a
statement would mask the fact that the populations were effectively identical.”
Id. (quoting Frank v. Walker, 768 F.3d 744, 752, n. 3 (7th Cir. 2014)) (internal
quotation marks omitted).


                                     -6-
       Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 7 of 24




      Fifth, “the strength of a state’s interests served by a challenged voting

rule” must also be taken into account. Id.       Here, the Brnovich majority

reaffirmed that the prevention of fraud is a “strong and entirely legitimate

state interest.” 141 S. Ct. at 2340. And, “it should go without saying that a

State may take action to prevent election fraud without waiting for it to occur

and be detected within its own borders.” Id. at 2348.

      The Supreme Court also addressed what does not constitute proper

analysis under a Section 2 vote denial claim. For example, the “disparate

impact model employed in Title VII and Fair Housing Act cases [is not] useful”

when considering Section 2. Id. at 2340. Adopting such a standard would lead

to impermissible federal micromanaging of State elections. Id. The Court also

rejected the “cat’s paw” theory of liability when looking to questions of

intentional discrimination. Id. at 2349-50. That theory is typically used in

employment contests where a plaintiff “seeks to hold the plaintiff’s employer

liable for the ‘animus of a supervisor who was not charged with making the

ultimate [adverse] employment decision.’”      Id. at 2350 (quoting Staub v.

Proctor Hosp., 562 U.S. 411, 415 (2011)). Thus, in Section 2 cases, that one

policymaker may have acted with improper intent does not mean others did;

indeed “it is insulting to suggest that they are mere dupes or tools.” Id.




                                   -7-
       Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 8 of 24




      2.    Plaintiffs’ Remaining Claims Fail After Brnovich.

      Plaintiffs have put forward no evidence demonstrating a material

question of fact on whether the remaining challenged practices preclude “equal

openness.”4 Brnovich, 141 S. Ct. at 2338. As an initial matter, like Arizona

law, Georgia law “generally makes it quite easy for residents to vote.” Id. at

2333 (describing Arizona law). Both states allow for vote by mail well before

the election. Id. at 2334; O.C.G.A. § 21-2-381. Early and absentee voting is

permitted without an excuse. Id.; O.C.G.A. § 21-2-385(d). Georgians and

Arizonans are permitted to vote early in person in the county of their residence.

Id.; O.C.G.A. § 21-2-385(d). And Georgians are automatically registered to vote

(or their registration information is automatically updated) when they are

issued or renew their drivers’ licenses. SMF at ¶ 137.5 This matters.




4This Court dismissed, on jurisdictional grounds, Plaintiffs’ claims challenging
the moving or closing of polling places, voting machines, voter list security, use
of election technology that is vulnerable to hacking, absentee ballot rejections
based on dating and notification issues, and the provision of resources to
polling places. Doc. No. [612]. Consequently, no such challenges remain in the
context of Plaintiffs’ Section 2 claim.
5All citations to the Statement of Material Facts (“SMF”) are to Defendants’
Statement of Material Facts, filed with Defendants’ Motions for Summary
Judgment, Doc. No. [451].


                                    -8-
       Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 9 of 24




      Looking to Plaintiffs’ evidence, they have failed to set forth any evidence

of racial disparity for several of the surviving practices. Plaintiffs have no

evidence of any racial disparity on failure to train election officials, because

Plaintiffs’ expert never even looked at that issue. SMF at ¶ 105. Nor is there

any evidence of any racial disparities in provisional ballots. On voter-list

maintenance, there was no disparity affecting Black voters, because as a

percentage of their share of the voter list, white voters were more likely to be

moved to cancelled status than Black voters. SMF at ¶ 123. As a percentage

of their total registered voters, Black voters were also on the inactive list for

reason of “no contact” less often than other racial categories. SMF at ¶ 124.

Consequently, these claims do not even make it out of the starting gate because

no evidence exists upon which to assert a lack of “equal openness” of the

electoral process.   Doc. No. [535] at 32 n.19 (citing Greater Birmingham

Ministries, 966 FDA at 1231–35) (noting Plaintiffs’ failure to contest lack of

disparate impact evidence ends the inquiry).

      Plaintiffs put forth evidence of some disparate impact for only three

challenged practices: (1) the rejection rate for absentee ballots (to the extent

this remains as a valid issue after this Court’s jurisdictional rulings), (2) the

voters identified in the HAVA-match process, and (3) line length at some




                                    -9-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 10 of 24




Fulton County precincts in the 2018 General Election.6           None of these

practices, and certainly none of Plaintiffs’ evidence, show that Georgia’s

elections are not equally open to all Georgians.

            a.    Absentee Ballot Rejection Rates.

      Plaintiffs argue that Georgia’s county officials reject absentee ballots of

minority voters too frequently. Doc. No. [490] at 43-44. Their claim against

the State is that it does not sufficiently train county election supervisors on

when and why to reject absentee ballots.       Doc. No. [582] at ¶¶ 133–147.

Brnovich precludes any injunctive relief on this claim.

      First, as a threshold matter, Plaintiffs never identified particular

practices they said caused the disparities. Instead, they identified burdens

that can be cured and, at worst, represent the kind of “mere inconvenience[s]”

that “cannot be enough to demonstrate a violation of § 2.” Brnovich, 141 S. Ct.

at 2338. Georgia law makes curing any rejected absentee ballot an easy fix.

H.B. 316 added a cure provision that amended O.C.G.A. § 21-2-386(a)(1)(C),

and that is inarguably a far more open process than the system in place in

1982, which left voters with no option to cure a rejected absentee ballot other



6Plaintiffs’ experts scrupulously avoided saying that any racial disparity was
caused by any act or omission of Defendants. SMF at ¶¶ 124-25 (McDonald);
69, 105, 185 (Kennedy).

                                   -10-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 11 of 24




than to request a new one. None of Plaintiffs’ experts addressed this, and no

admissible declarant evidence indicated that voters could not avail themselves

of the cure process. At most, Plaintiffs vaguely assert that lack of training led

to absentee ballot rejections, but Plaintiffs provided no declarant who claimed

their absentee ballot was wrongly rejected because of a failure to train. Indeed,

this Court held in the context of Plaintiffs’ fundamental right to vote claims

that they failed to “connect their facts regarding absentee ballot rejection rates

to training in any way.” Doc. No. [617] at 24.

      Nor have Plaintiffs considered the “extensive efforts” Georgia has

undertaken to make absentee voting easy. Brnovich, 141 S. Ct. at 2344. No

genuine argument is available to them on this issue. Georgia’s absentee-voting

process is one of many ways Georgians may cast ballots, including early voting

and voting on Election Day. New Ga. Project v. Raffensperger, 976 F.3d 1278,

1281 (11th Cir. 2020). Georgians who have their absentee ballots rejected

receive notice and an opportunity to cure any defect for up to three days after

the election. O.C.G.A. § 21-2-386(a)(1)(C). And voters whose absentee ballots

are rejected can always vote in person during early voting or on Election Day.

O.C.G.A. §§ 21-2-385(d), 21-2-388. Thus, on the whole, “Georgia has provided

numerous avenues to mitigate chances that voters will be unable to cast their

ballots.” New Ga. Project, 976 F.3d at 1281.

                                   -11-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 12 of 24




      Second, as in Brnovich, Plaintiffs have failed to show that absentee

ballots were widely used when Congress enacted the current version of Section

2 in 1982. 141 S. Ct. at 2338-39. It is “relevant that in 1982 States typically

required nearly all voters to cast their ballots in person on election day and

allowed only narrow and tightly defined categories of voters to cast absentee

ballots.” Id. at 2339. This matters, and it weighs strongly against a Section 2

vote denial claim based on vague challenges to training on absentee ballot

practices that predate the current law.7

      Third, at most, Plaintiffs’ evidence shows a “small [racial disparity] in

absolute terms.” Brnovich, 141 S. Ct. at 2344. They relied on the testimony

of Dr. Smith, who calculates a rejection rate of 2.35% for white voters’ absentee

ballots in the 2018 election and a rejection rate of 3.74% for Black voters in the

same election.8 SMF at ¶ 186. The difference in rejection rates for white and

Black voters is thus 1.39 percentage points, but that is not the analysis the

Brnovich Court employed. Put in the absolute terms required by Brnovich,




7It is important to recall that Dr. Kennedy testified he had not read the 2020
poll worker training manual. SMF at ¶ 100.
8 Dr. Smith’s report only covers “roughly 100 counties with more than zero
rejected” absentee ballots in 2018, and does not address how the changes to
absentee-ballot laws as a result of H.B. 316 could affect his analysis. SMF at ¶
186 n.18.

                                   -12-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 13 of 24




Dr. Smith’s data show that 96.26% of Black voters who voted absentee had

their ballots accepted and 97.65% of white voters who voted absentee had their

ballots accepted. Thus, a policy “that appears to work for [96%] of voters to

whom it applies—minority and non-minority alike—is unlikely to render a

system unequally open.”9 141 S. Ct. at 2344-45 (evaluating 98% impact).

      Finally, the reason to check absentee ballots—the prevention of absentee

ballot fraud—is plainly a “legitimate interest” of the State. Brnovich, 141 S.

Ct. at 2348. The Brnovich Court cited to the Carter-Baker Commission and

noted that “’[a]bsentee balloting is vulnerable to abuse in several ways: …

Citizens who vote at home, at nursing homes, at the workplace, or in church

are more susceptible to pressure, overt and subtle, or to intimidation.’” 141 S.

Ct. at 2347 (modifications in original) (citing Report of the Comm’n on Fed.

Election Reform, Building Confidence in U.S. Elections 46 (Sept. 2005)). The


9Plaintiffs continue to have a causation problem as well. The Eleventh Circuit
held that any Section 2 challenge must demonstrate that the voting practice
“must have caused the denial or abridgement of the right to vote on account of
race.” Greater Birmingham Ministries v. Sec'y of State for State of Alabama,
992 F.3d 1299, 1330 (11th Cir. 2021). Plaintiffs’ evidence falls well short of
creating a material question of fact on this point. Dr. Smith agreed that the
difference in the rejection rate could have been caused by any number of non-
racial factors, including age, voting experience, or other categories besides
race. SMF at ¶¶ 187-88. Plaintiffs did not fill this gap with evidence of any
particular practice related to absentee ballots (signature matching, which has
since been eliminated as a requirement; absentee-ballot timelines, etc.) that
caused the racial disparity in the rejection rate.

                                  -13-
         Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 14 of 24




same report also noted the importance of verifying voter identity and endorsed

verifying the identity of absentee voters by reviewing “the voter’s signature on

the absentee ballot” compared to “a digitized version of the signature that an

election administrator maintains.” Id. at 20.        Plaintiffs did not provide

sufficient evidence to overcome summary judgment before Brnovich; the

Supreme Court’s analytical framework makes the same conclusion all the more

clear.

              b.    The HAVA-Match Policy.

         Plaintiffs’ vote-denial claim also fails as it relates to the HAVA-match

policy. See 52 U.S.C. 21083(a)(5); O.C.G.A. 21-2-216(g)(7). Here, Plaintiffs

assert that Georgia’s application of the requirements of the Help America Vote

Act has a disparate impact on voters of color and amounts to a vote denial

under Section 2 of the Voting Rights Act. Doc. No. [490] at 19-21. Applying

the Brnovich factors, Plaintiffs’ claim cannot overcome summary judgment.

         First, the burden of being misidentified due to a HAVA-match issue is

low and more consistent with the “’usual burdens of voting’” like showing a

photo identification. Brnovich, 141 S. Ct. at 2338 (citing Crawford v. Marion

Cty. Election Bd., 553 U.S. 181, 198 (2008) (Stevens, J.)). That process provides

multiple outlets for a voter to correct a mismatched record. SMF at ¶¶ 137–

138. Georgia provides a number of opportunities to register to vote, including

                                     -14-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 15 of 24




automatic voter registration, online voter registration, and mail-in voter

registration.   Id. at ¶ 133.   In considering the minimal burden on voters

imposed by the matching process, it does not make Georgia’s election system

unequally open to all voters. This is true whether the person is flagged for

MIDR status or otherwise needs to provide some form of identification. Indeed,

Georgians can register through a variety of means and are still marked as

“active” even if they fail the matching process following H.B. 316. O.C.G.A. §

21-2-220.1(b) (“In the event that the [pertinent identifying information]

provided by the person registering to vote [with a paper application] does not

match information about the applicant on file at [DDS or SSA], the applicant

shall nevertheless be registered to vote . . . .”). Given the multitude of options

to register and vote, this factor also weighs against a finding that the system

is not equally open.

      Second, when Congress passed the current version of the Voting Rights

Act in 1982, county registrars were required to verify whether a person was

eligible to vote before voting. See, e.g., McCoy v. McLeroy, 348 F. Supp. 1034,

1036-37 (M.D. Ga. 1972) (describing process registrars used for verifying

eligibility prior to 1982). HAVA-Match is an extension of that policy, which

means it has the same kind of “long pedigree or … widespread use in the




                                   -15-
        Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 16 of 24




United States …. that must be taken into account.” Brnovich, 141 S. Ct. at

2339.

        Third, Plaintiffs’ alleged disparate impact is the same kind of small

amount that does not, itself, establish a Section 2 violation.      Specifically,

Plaintiffs’ expert on HAVA-match, Dr. Mayer, could not identify a single

individual who was incorrectly flagged by the matching process. SMF at ¶ 169;

Ex. No. (24), Mayer Dep., 40:20-43:2. In addition, the disparities Dr. Mayer

identified only exist when comparing against the entire voter file, and

Dr. Mayer did not review the number of registrants at any particular time-

period. SMF at ¶ 170. Dr. Mayer only identified 4,688 individuals in pending

status and 60,477 individuals in Active-MIDR status, Doc. No. [238] at 18–19,

this is a small portion of the nearly eight-million Georgians registered to vote.

Dr. Mayer also makes the claim that minority registrants are “between 6 and

10 times more likely to be in MIDR status than non-Hispanic White

registrants.” Id. at 20. But like the Plaintiffs in Brnovich, this is magnifying

a small disparity of less than 2% between those groups.

        As with the absentee ballot security measures, Georgia has a “strong and

entirely legitimate state interest” in complying with federal law and

preventing fraud in the registration process. Brnovich, 141 S. Ct. at 2340.

While Dr. McCrary attempted to tie together a variety of facts about Georgia’s

                                    -16-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 17 of 24




history, those distant facts do not demonstrate a violation of the results test,

and Plaintiffs have not brought an intentional-discrimination claim under

Section 2.

      Taken together, and applying the Brnovich guideposts, Plaintiffs have

not established a question of material fact on the issue of HAVA-match policy.

             c.   Lines in Fulton County.

      The entirety of Plaintiffs’ evidence on race and its impact on lines is

limited to a small subset of Fulton County precincts in 2018, and a difference

of 96 seconds in wait times between Black-majority polling places and non-

Black-majority sites. SMF at ¶ 218 (citing Doc. No. [166] at 5–6). This does

establish a vote denial claim after Brnovich.10

      First, the size of the burden here is miniscule, both the 18.8-minute and

17.2-minute average wait times, for Black- and non-Black-majority polling

places respectively, are below that recommended by the Presidential

Commission on Election Administration. SMF at ¶ 218. Moreover, the burden



10 Plaintiffs attempt to obfuscate this lack of evidence by stating their Section
2 claims are not premised on wait times, but instead are premised on the
closure and relocation of polling places. Doc. No. [490] at 42–43. But this Court
held that Plaintiffs lack standing to “pursue their claims related to the moving
and closing of precincts and polling places because those claims are neither
traceable to nor redressable by Defendants.” Doc. No. [612] at 37–38.


                                   -17-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 18 of 24




of waiting in line must be viewed in the light of the “opportunities provided by

a State’s entire system of voting … where a State provides multiple ways to

vote, any burden imposed on voters who chose one of the available options

cannot be evaluated without also taking into account the other available

means.” Brnovich, 141 S. Ct. at 2339. As discussed above, Georgia provides

multiple opportunities to vote besides in-person voting on Election Day. New

Ga. Project, 976 F.3d at 1281. As importantly, Georgia offers weeks of advance

voting to cut down on election day lines. O.C.G.A. § 21-2-385(d). This shows

that the State’s “political process” is equally open to all. Brnovich, 141 S. Ct.

at 2339.

      Second, these options for Georgia voters far exceed those available in

1982, when the only options were excuse-only absentee voting or Election Day

voting. The mere seconds of disparity—well under two minutes in total—are

hardly enough to form any sort of actionable claim. “What are at bottom are

very small differences should not be artificially magnified.” Brnovich, 141 S.

Ct. at 2344.

      Third, Dr. Graves’s analysis—limited to some precincts in one Georgia

county—does not show the kinds of “size of any disparity” needed to overcome

summary judgment. Brnovich, 141 S. Ct. at 2339. Indeed, Dr. Graves did not

analyze cause or even conclude that his findings about line length were

                                   -18-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 19 of 24




statistically significant.    SMF at ¶ 221.   Even Justice Kagan’s proposed

standard announced in her dissenting opinion in Brnovich would have required

a showing of statistical significance—something the undisputed evidence does

not show here. Brnovich, 141 S. Ct. at 2361 (“Section 2 demands proof of a

statistically significant racial disparity in electoral opportunities (not

outcomes) resulting from a law not needed to achieve a government's

legitimate goals”) (Kagan, J., dissenting).

      In addition, Plaintiffs have not shown the kind of causation that the

Eleventh Circuit mandated in Greater Birmingham Ministries. 992 F.3d at

1330. As this Court is aware, counties make the decisions on equipment

allocation, polling place locations, and other issues that could possibly affect

voting-line lengths.11       Doc. No. [612] at 44-49; see also Anderson v.

Raffensperger, 497 F. Supp. 3d 1300, 1329 (N.D. Ga. 2020). In this context, it

is doubtful that line length is even a “standard, practice, or procedure” of

voting. Lee v. Va. State Bd. of Elections, 155 F. Supp. 3d 572, 583 (E.D. Va.

2015) partially modified after reconsideration on other grounds by Lee v. Va.

State Bd. of Elections, Civil Action No. 3:15CV357-HEH, 2016 U.S. Dist.


11Recent legislation underscores this responsibility” requiring county officials
to check wait times and make changes to precincts if lines exceed one hour at
any point during election day. O.C.G.A. § 21-2-263(b).


                                    -19-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 20 of 24




LEXIS 185846, at *5 (E.D. Va. Feb. 2, 2016). But even if it is, it is even more

difficult to trace such an injury to the Defendants.

      Thus, the undisputed facts demonstrate that there is no unequal

openness of Georgia’s election system based on line length. Plaintiffs’ Section

2 claim must be dismissed in its entirety.

                               CONCLUSION

      When considered as a whole, even given Georgia’s sad and distant

history of discrimination, Greater Birmingham Ministries, 992 F.3d at 1331-

32, Georgia’s voting system is equally open to all voters, and the handful of

slight differences between Black and white voters put forward by Plaintiffs

does not violate Section 2 of the Voting Rights Act.

      Despite Plaintiffs’ best efforts, they cannot demonstrate that Georgia’s

election system is not equally open to all voters, regardless of race. This ends

their Section 2 claim. Of the three challenged practices that they claim have

any racial impact, they can—at most—show minor disparities and outlier

situations. This is not the stuff of which an unequal election system is made,

and Defendants are entitled to judgment as a matter of law on the entirety of

Count V of Plaintiffs’ Second Amended Complaint.




                                   -20-
Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 21 of 24




Respectfully submitted this 21st day of July, 2021.

                   Christopher M. Carr
                   Attorney General
                   GA Bar No. 112505
                   Bryan K. Webb
                   Deputy Attorney General
                   GA Bar No. 743580
                   Russell D. Willard
                   Senior Assistant Attorney General
                   GA Bar No. 760280
                   State Law Department
                   40 Capitol Square, S.W.
                   Atlanta, Georgia 30334


                   /s/ Josh B. Belinfante
                   Josh B. Belinfante
                   Georgia Bar No. 047399
                   jbelinfante@robbinsfirm.com
                   Vincent R. Russo
                   Georgia Bar No. 242628
                   vrusso@robbinsfirm.com
                   Carey A. Miller
                   Georgia Bar No. 976240
                   cmiller@robbinsfirm.com
                   Brian E. Lake
                   Georgia Bar No. 575966
                   blake@robbinsfirm.com
                   Alexander F. Denton
                   Georgia Bar No. 660632
                   adenton@robbinsfirm.com
                   Melanie L. Johnson
                   Georgia Bar No. 466756
                   mjohnson@robbinsfirm.com
                   Robbins Ross Alloy Belinfante Littlefield LLC
                   500 14th Street N.W.




                            -21-
Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 22 of 24




                  Atlanta, GA 30318
                  Telephone: (678) 701-9381
                  Facsimile: (404) 856-3255
                  Bryan P. Tyson
                  Georgia Bar No. 515411
                  btyson@taylorenglish.com
                  Bryan F. Jacoutot
                  Georgia Bar No. 668272
                  bjacoutot@taylorenglish.com
                  Diane Festin LaRoss
                  Georgia Bar No. 430830
                  dlaross@taylorenglish.com
                  Loree Anne Paradise
                  Georgia Bar No. 382202
                  lparadise@taylorenglish.com
                  Taylor English Duma LLP
                  1600 Parkwood Circle
                  Suite 200
                  Atlanta, GA 30339
                  Telephone: 678-336-7249

                  Attorneys for Defendants




                           -22-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 23 of 24




                    CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing

BRIEF IN SUPPORT OF DEFENDANTS’ RENEWED MOTION FOR

PARTIAL SUMMARY JUDGMENT was prepared double-spaced in 13-

point Century New Schoolbook font, approved by the Court in Local Rule

5.1(C).

                               /s/ Josh Belinfante
                               Josh Belinfante




                                     -23-
      Case 1:18-cv-05391-SCJ Document 623 Filed 07/21/21 Page 24 of 24




                        CERTIFICATE OF SERVICE

      This certifies that I have this date electronically filed the foregoing

BRIEF IN SUPPORT OF DEFENDANTS’ RENEWED MOTION FOR

PARTIAL SUMMARY JUDGMENT with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such

filing to the attorneys of record listed on the case.

      This 21st day of July, 2021.

                                       /s/ Josh Belinfante
                                       Josh Belinfante




                                       -24-
